Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about July 31, 2013, which dismissed the juvenile delinquency petition on speedy trial grounds, unanimously affirmed, without costs.
The court properly dismissed the petition after concluding that the presentment agency failed to demonstrate good cause for adjourning the suppression and fact-finding hearings beyond the 60-day speedy trial limit (see Family Ct Act § 340.1 [2], [4] [a]). We find no basis for disturbing the court’s determination *574that the presentment agency’s inability to complete the suppression hearing within the time limit resulted from its inadequate preparation and lack of reasonable measures to insure its readiness to proceed on the required date (Matter of Robert B., 187 AD2d 347 [1st Dept 1992]).
Concur—Tom, J.E, Renwick, Richter, Feinman and Gische, JJ.